MEMORANDUM **
Reuben Roberts, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. *585§ 1983 action alleging that prison officials were deliberately indifferent to his medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990), and we affirm.
The district court did not abuse its discretion in dismissing Roberts’s action where the district court warned Roberts several times to comply with rules and orders and he failed to do so, the district court considered each of the factors set forth in Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir.), cert. denied, 479 U.S. 829, 107 S.Ct. 112, 93 L.Ed.2d 60 (1986), and the court set forth its reasoning fully in its dismissal order. See id. at 831 (9th Cir.), cert. denied, 479 U.S. 829, 107 S.Ct. 112, 93 L.Ed.2d 60 (1986) (To dismiss an action a district court considers (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less drastic sanctions.).
We deny Roberts’s request for appointment of counsel because he has not shown exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Roberts’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.